Citation Nr: 0016967	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-05 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1946 to February 
1947 and January 1951 to May 1974.  He died on May [redacted], 
1993.  The appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that service connection for the cause of the 
veteran's death was previously denied by the RO by a rating 
decision dated in October 1993.  The prior decision, however, 
did not address the issue of presumptive service connection 
due to Agent Orange exposure, and the appellant has 
specifically raised that issue in her current claim.  The 
Board, therefore, will treat the current claim as a new claim 
for service connection, rather than a claim to reopen on the 
basis of new and material evidence.


FINDING OF FACT

The appellant has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim of entitlement to service connection for the veteran's 
cause of death is plausible.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the veteran's cause of death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

For service connection for the cause of death of a veteran, 
the first requirement for a well grounded claim, i.e. 
evidence of a current disability, will always be met (the 
current disability being the condition that caused the 
veteran to die).  However, the last two requirements must be 
supported by evidence of record.  Ruiz v. Gober, 10 Vet. App. 
352, 356  (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 46 
(1996)).  If the second element of a well grounded claim has 
been satisfied, i.e. that of an inservice injury or disease, 
then the final requirement for a well grounded claim is a 
nexus between the veteran's death and the inservice injury or 
disease.  Opinions by lay persons as to a relationship, or 
nexus, between a disability or death and an inservice injury 
or disease are not competent evidence for purposes of a well 
grounded claim.  Id. (citing Espiritu v. Derwinski, 2 Vet. 
App. 492  (1992).

Once a claim is determined to be well grounded, the death of 
a veteran will be considered as having been due to a service 
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a)  (1999).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
Id.  The service connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b)  (1999).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1999).

For veterans who served in the Republic of Vietnam during the 
Vietnam era and who have one of the diseases listed in 
38 C.F.R. § 3.309(e), the law provides a presumption of 
exposure to an herbicide agent (e.g. Agent Orange).  
38 C.F.R. § 3.307(a)(6)(iii)  (1999).  The presumptive 
diseases are:  chloracne or other acneform diseases 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and certain soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1999).  The Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 59 Fed.Reg. 341 (1994).  Nevertheless, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).




II.  Evidence

The veteran's service medical records establish that he 
served in the Republic of Vietnam on active duty.  Service 
medical records are negative for any treatment for or 
diagnosis of esophageal cancer.

VA medical records from May 1993 show that the veteran was 
hospitalized with adenocarcinoma of the esophagus with 
metastasis.

A death certificate shows that the veteran died on May [redacted], 
1993.  His cause of death was listed as pancreatitis due to 
esophageal carcinoma.

III.  Analysis

As stated above, the first requirement for entitlement to 
service connection for the cause of the veteran's death is 
that the appellant submit a well grounded claim.  This 
requires medical evidence of a current disability; competent 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice injury or disease and the current disability.  
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

Here, it is clear that the veteran had a current disability, 
namely pancreatitis due to esophageal carcinoma, that caused 
his death.  This is evidenced by his death certificate.  This 
evidence fulfills the first requirement of a well grounded 
claim for service connection for the cause of the veteran's 
death.  See Ruiz v. Gober, 10 Vet. App. 352  (1997).

The second element of a well grounded claim is that of an 
inservice disease or injury.  Here, there is no evidence of 
esophageal cancer in service.  There is no record of 
treatment for, or diagnosis of esophageal cancer while in 
service.  Therefore, the second element of a well grounded 
claim has not been met.  Epps, 126 F.3d at 1468; Caluza, 7 
Vet. App. at 506.  The appellant argues, in essence, that the 
veteran was exposed to Agent Orange in Vietnam and that was 
the "inservice disease or injury" that led to his 
esophageal cancer.  Even presuming that the veteran was 
exposed to Agent Orange, the claim is not well grounded 
because it also fails to meet the third element of a well 
grounded claim.

The third element of a well grounded claim for service 
connection is medical evidence of a nexus, or link, between 
the veteran's service and his current disability.  Id.  Here, 
there is no medical opinion or similar evidence indicating 
that the veteran's pancreatitis due to esophageal carcinoma 
is somehow related to service.  The appellant has asserted 
her belief that the veteran's esophageal cancer was related 
to Agent Orange exposure while in Vietnam.  For veterans who 
served in the Republic of Vietnam and who have certain 
diseases, there is a presumption of exposure to Agent Orange, 
and a similar presumption of entitlement to service 
connection if the diseases manifest within a certain time 
frame after service.  38 C.F.R. § 3.307(a)(6)(iii)  (1999).  
However, the Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 59 
Fed.Reg. 341 (1994).  The presumptive diseases are: chloracne 
or other acneform diseases consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and certain soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (1999).  Cancer of the 
esophagus is not on the list of presumptive disease.  
Therefore, service connection cannot be presumed for 
esophageal carcinoma based on Agent Orange exposure.  Without 
this presumption, there is no medical evidence establishing a 
nexus between the veteran's esophageal cancer and his 
service, and the third element of a well grounded claim is 
not met. Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  The veteran's service medical 
records do not establish that he suffered from esophageal 
cancer in service and there is no competent medical evidence 
relating esophageal cancer to service.  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if cancer became manifest to 
a degree of 10 percent or more within one year from the date 
of the veteran's termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 and Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, there is 
no showing that esophageal cancer was manifested within the 
first post service year.  

Additionally, esophageal cancer is not a presumptive disease 
for purposes of granted service connection based on exposure 
to Agent Orange.  38 C.F.R. § 309(e).  As such, his claim is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999); Epps, 126 F.3d at 1486; Caluza, 7 
Vet. App.  at 506. Therefore, the Board cannot decide the 
claim on the merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well grounded, the Board does not 
have jurisdiction to adjudicate it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits for 
service connection for the veteran's cause of death.  The RO 
collected the veteran's service medical records and all the 
post service medical records that were identified as being 
available. In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence) and Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).  It is not shown that additional relevant 
evidence exists that has not already been associated with the 
claims file.

Accordingly, the Board must deny the appellant's claim of 
service connection for the veteran's cause of death as not 
well grounded.


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied, as the claim is not well grounded.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

